The Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD

Civil Remedies Division

In the case of: )
)
St. Pete Behavioral Health Center, Inc.) Date: June 24, 2009

(CCN: 10-1447), )
)
Petitioner, )
)

-Vv.- ) Docket No. C-08-654

) Decision No. CR1968
Centers for Medicare & Medicaid )
Services. )
)

DECISION

Petitioner, St. Pete Behavioral Center, Inc., is a community mental health center (CMHC)
located in St. Petersburg, Florida that participates in the Medicare program as a provider
of services. Petitioner wants to bill Medicare for services provided at an alternative
location in Lakeland, Florida. The Centers for Medicare and Medicaid Services (CMS)
has determined, initially and on reconsideration, that Petitioner may not bill for those
services under its current provider agreement, but must apply for a separate provider
agreement for the Lakeland site. P. Ex. 1, at 1; P. Ex. 2, at 1. Petitioner now seeks
review of that determination, and CMS has moved to dismiss Petitioner’s hearing
request.

For the reasons set forth below, I conclude that Petitioner is not entitled to a hearing
because CMS’s determination that it must apply for a separate provider agreement is not
an initial determination, as defined in 42 C.F.R. § 498.3(b), subject to my review. I grant
CMS’s motion to dismiss pursuant to 42 C.F.R. § 498.70(b).

' CMS has filed its motion, accompanied by a pre-hearing brief (CMS Br.). Petitioner
filed a response to the motion (P. Response) and a pre-hearing brief (P. Br.). CMS
submitted a reply brief (CMS Reply). CMS submitted five exhibits (CMS Exs. 1-5) and
Petitioner submitted four exhibits (P. Ex. 1-4).
Discussion

1. Petitioner has no right to a hearing because its hearing
request does not appeal an initial determination.

Under section 1866(h)(1) of the Social Security Act (Act), an institution or agency has a
right to a hearing to challenge CMS’s determination that it is not a provider of services.

It is also entitled to a hearing to challenge: 1) CMS’s refusals to enter into a provider
agreement; 2) CMS’s refusal to renew an existing provider agreement; and 3) CMS’s
determination to terminate a provider agreement. Act §§ 1866(h)(1), 1866(b)(2).° Under
the statute’s implementing regulations, found at 42 C.F.R. Part 498, a provider
dissatisfied with CMS’s initial determination is entitled to further review, but
administrative actions that are not initial determinations are not subject to appeal. 42
C.F.R. § 498.3(d); Wesley Long Nursing Center, DAB No. 1937, at 2 (2004). The
regulation lists all of CMS’s initial determinations. 42 C.F.R. § 498.3(b).

Here, CMS argues that Petitioner is not entitled to a hearing because the challenged
determination is not among the initial determinations listed in section 498.3(b).
Petitioner, on the other hand, claims that it is entitled to a hearing under 42 C.F.R.
§ 498.3(b)(2), which describes as an initial determination:

[whether a prospective department of a provider, remote
location of a hospital, satellite facility, or provider-based
entity qualifies for provider-based status under § 413.65 of
this chapter...

But, as CMS accurately points out, inasmuch as Petitioner neither sought nor received
any determination as to its “provider-based status,” this matter is not an appeal of any
“provider-based status” determination.*

? My findings of fact and conclusions of law are set forth, in italics and bold, in the
discussion captions of this decision.

> “Provider agreement” is defined in 42 C.F.R. § 489.3 as “agreement between CMS and
one of the providers specified in § 489.2(b) [which includes CMHCs] to provide services
to Medicare beneficiaries and to comply with the requirements of section 1866 of the
Act.”

* Of course, if Petitioner’s Lakeland site were to apply unsuccessfully for provider-based
status or for Medicare certification as a separate CMHC, it would likely be entitled to a
hearing by an Administrative Law Judge under 42 C.F.R. Part 498.
Moreover, Petitioner does not fall within any of the categories described by section
498.3(b)(2). It is not a remote location of a hospital nor a satellite facility (defined as a
“part of a hospital that provides inpatient services in a building also used by another
hospital... .). 42 C.F.R. §§ 412.22(h)(1), 412.25(e)(1). Nor does it meet the definition
of “provider-based entity.” “Provider-based entity” means that the provider of health
care services is created or acquired by a main provider “for the purpose of furnishing
health care services of a different type from those of the main provider... .” 42 C.F.R.

§ 413.65(a)(2). Petitioner concedes that the Lakeland center provides the same core
services as the St. Petersburg center. P. Prehearing Memorandum at 5. Finally, it does
not qualify as a “department of a provider” because a “department of a provider” may not
by itself qualify to participate in Medicare as a provider. 42 C.F.R. § 413.65(a)(2).
Petitioner maintains that its Lakeland center “independently meets all criteria for CMHCs
....” P. Prehearing Memorandum at 5.

2. That representatives from CMS and the Medicare Fiscal
Intermediary misled Petitioner does not create a hearing
right.

Petitioner points to CMS’s notice letters which characterize CMS’s determination as an
“initial determination” and an “initial denial.” P. Exs. 1 and 2. Petitioner also points out
that CMS advised it that, if it disagreed with CMS’s decision, it could request a hearing
before an Administrative Law Judge. P. Ex. 2. Petitioner also complains of instances in
which representatives from the Fiscal Intermediary and CMS misled it into thinking that
the Lakeland Center could bill Medicare under Petitioner’s current provider agreement.

Such misleading communications are unfortunate, but I have no authority to create, under
a theory of equitable estoppel or any other theory, hearing rights that are not provided by
the statute and regulations. See Regency on the Lake, DAB No. 2205, at 6 (2008);
Community Hospital of Long Beach, DAB 1938 (2004).

Conclusion

Because Petitioner has no legal right to a hearing, I dismiss its hearing request pursuant to
42 CFR. § 498.70(b).

/s/
Carolyn Cozad Hughes
Administrative Law Judge
